Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted:

Group I, claims 1-5, 7-11, 14, drawn to a crosslinked polymer network comprising a) a plurality of first repeating units derived from a first reagent; b) a plurality of second repeating units derived from a second reagent; and optionally a) a plurality of third repeating units derived from at third reagent.
Group II, claims 15, 17-19, drawn to a radiopaque polymer device for medical application, said device or a device feature comprising a polymer comprising  a polymer according to claim 1, optionally comprising a fiber, a coil or a mesh.
Group III, claims 21-25, drawn to a method of making to a crosslinked polymer network comprising a) a plurality of first repeating units derived from a first reagent; b) a plurality of second repeating units derived from a second reagent; and optionally a) a plurality of third repeating units derived from at third reagent.

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:  
The common technical feature of the above groups is the crosslinked polymer network of claim 1.  This element cannot be a special technical feature under PCT Rule 13.2 because it is not novel.  US 20060058451 to Gommans (IDS filed 7/16/2019) discloses a crosslinked polymer network (US 2006/0058451 A1 to Gommans et al. teach a crosslinked polymer network (paragraph 12, a copolymer or an interpenetrating polymer network (IPN)... ; paragraph 47) comprising: a) a plurality of first repeating units derived from a first reagent, the first reagent defined by the core structure of formula FX1a (Claims 1, and 13; Para. (0034), Suitable acrylate-functional diluents and oligomers include... dipropylene glycol diacrylate... ); b) a plurality of second repeating units derived from a second reagent, the second reagent defined by the core structure of formula Z3aX1cSidOeZ4b (Paras. (0052) and (0053), Preferred aminosilanes include, but are not limited to: aminoethyl aminopropyl triethoxysilane... ); and a c) a plurality of third repeating units derived from a third reagent, the third reagent comprising three terminal acrylate groups (Para. (0034). Suitable acrylate-functional diluents and oligomers include trimethylolpropanetriacrylate... ; Claims 1 and 13); a method of making a crosslinked polymer composition (Claim 62; paragraph 88) comprising the steps of: a) forming a polymer precursor mixture (Claim 62; paragraph 881 comprising: a first reagent, the first reagent defined by the core structure of formula FX1a (Claims 1, and 13; paragraph 341; a second reagent defined by the core structure of formula Z3aX cSidOeZ4b (paragraphs 52-42; and a third reagent comprising three terminal acrylate groups (paragraph 34), Suitable acrylate-functional diluents and oligomers include trimethylolpropanetriacrylate... ; Claims 1, and 13); and b) polymerizing said polymer precursor mixture (paragraph 88); and a crosslinked polymer network (paragraph 12),... a copolymer or an interpenetrating polymer network (IPN)... ; paragraph 47)) comprising: a) a plurality of first repeating units derived from a first reagent, the first reagent defined by the core structure of formula FX1a (Claims 1, and 13; Para. [0034), Suitable acrylate-functional diluents and oligomers include... dipropylene glycol diacrylate... ); b) a plurality of second repeating units derived from a second reagent, the second reagent defined by the core structure of formula Z3aX1cSidOeZ4b (paragraphs 52-53). Preferred aminosilanes include aminoethyl aminopropyl triethoxysilane) (paragraph 53).
Since Applicant’s inventions do not contribute a special technical feature when viewed over the prior art they do not have a single general inventive concept and so lack unity of invention.  
Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Inventorship Notice
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 217-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
May 9, 2022